Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 1 of 7




     EXHIBIT I
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 2 of 7


                                                          DIANE SEIBERT



        UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,


                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,


                                       Defendants.

                                       Examination Before Trial of

       DIANE SEIBERT, taken pursuant to the Federal Rules of Civil

       Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

       Rand Building, 14 Lafayette Square, Buffalo, New York,

       taken on January 4, 2018, commencing at 9:55 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 3 of 7



                                                                        86




  1   Q.   Do   you have a policy otherwise, meaning not

  2        w ritten?

  3   A.   For discipline, yes.

  4   Q.   What is that policy?

  5   A.   I expect people to behave in a common sense

  6        m anner.     I treat my employees like I would want

  7        to be treated and I expect them, in return, to do

  8        t he same whether it's customers, other employees,

  9        just a common sense procedure.

 10   Q.   Do   you have any policies relative to progressive

 11        d iscipline?

 12   M R. OPPENHEIMER:        Form.

 13   B Y MS. GRECO:

 14   Q.   Do   you   know   what that means?

 15   A.   I know     what progressive discipline is.           Means

16         w hen   you can be disciplined once, you can be

17         d isciplined again.         I have no policy.

18    Q    Do   you have any training -- strike that.            Have

19         y ou or anyone else given any training to

20         e mployees regarding discrimination, harassment,

21         retaliation or hostile environment?

22    MR. OPPENHEIMER:         Form.

23    T HE WITNESS:      Have I given any training?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 4 of 7



                                                                        128




  1        Black Angus Meat regarding the use of derogatory,

  2        discriminatory terms?

  3   A.   You didn't do it.

  4   Q.   I'm going to ask      you some questions about

  5        s pecific words.      I'm going to ask if you ever

  6        h eard them used in the       workplace or         you,

  7        y ourself, ever used them.          Did   you ever hear the

  8        w ord nigger used at Black Angus Meat?

  9   A.   Absolutely not.

 10   Q.   Did   you ever hear the word nigs?

 11   A.   No.

 12   Q.   And all of these are did         you ever hear it used at

 13        Black Angus Meat, meaning          you or anyone else.

 14        Did   you ever hear the term Bob's nigs?

 15   A.   No.

 16   Q.   Did   you ever hear the term spear chucker?

17    A.   No.

18    Q.   Did   you ever hear the term boonie used?

19    A.   No.

20    Q.   Did   you ever hear the term jungle bunny used?

21    A.   No.

22    Q.   Did   you ever hear the term monkey used?

23    A.   No.




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 5 of 7



                                                                        134




  1   A.   Yes.

  2   Q.   Did    you ever have any conversation with anyone

  3        d uring the time Darcy Black was employed there

  4        a nd told them that their conversation was

  5        i nappropriate in the workplace?

  6   A.   Did I?

  7   Q.   Did    you.

  8   A.   No.

  9   Q.   Did    you ever hear or learn that anyone referred

 10        to Darcy's Black's children as niggers?

 11   A.   Absolutely not.

12    Q.   Did anyone ever report to         you that anyone

13         referred to Darcy's Black children's as niggers?

14    A.   No.

15    Q.   To    your knowledge, did anyone ever report to

16         a nyone in management that Darcy Black's children

17         w ere referred to as niggers?

18    A.   The only reference to that is Darcy's note that

19         w as left on my desk.       No one ever heard it.

20    Q.   Did Darcy ever tell anyone in management that an

21         e mployee referred to her children as niggers?

22    A.   She did not tell me.        I don't know.          I don't

23         k now.   I'm not going to guess what she told




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 6 of 7



                                                                         199




  1   MR. OPPENHEIMER:       Form.

  2   B Y MS. GRECO:

  3   Q.   You can answer.

  4   A.   Did I create the job titles?

  5   Q.   Yes.

  6   A.   I probably would have indicated where they

  7        w orked, if they worked on the counter, if they

  8        w ork in the pack room, if they did cleanup, if

  9        they -- you know, I'm not sure I did all of

 10        these.

 11   Q.   Let's look at Darcy Black.

 12   A.   Okay.

 13   Q.   You state her job title was front counter.

 14   M R. OPPENHEIMER:      Form.

 15   T HE WITNESS:     That's what she was hired for.

 16   B Y MS. GRECO:

 17   Q.   What was her job title?

 18   A.   We don't go by job titles there.               That's why the

 19        w hole thing is very difficult because we don't

 20        u se job titles.      We hire employees to do work, to

 21        d o labor.    We are not specific when they are

 22        hired.    If I ask someone to -- if something is on

 23        t he floor or if the garbage is full, would             you




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-11 Filed 08/20/19 Page 7 of 7



                                                                         200




  1        m ind taking the garbage out.            It might not be

  2        p art of their job description, but I would expect

  3        them to maybe pick up whatever is on the floor or

  4        e mpty the trash or whatever that might be and it

  5        m ay not be their job title.

  6   Q.   Is front counter different than a packer?

  7   A.   The front counter is in the front of the store.

  8        W e fill orders in the back of the store.

  9   Q    In preparing or reviewing this document, did

 10        a nyone ask    you to -- strike that.           In reviewing

 11        t his document,    you agree that Darcy's job title

 12        w as front counter?

 13   M R. OPPENHEIMER:      Form.

 14   T HE WITNESS:      We didn't have job titles.            I tried to

 15        e stablish    where they worked the most.           Everybody

 16        w ants job titles.       You guys want job titles and

 17        e verything.     We didn't have job titles.           Okay.

 18        S he was hired to work on the counter.              A counter

 19        person might get a customer that needs a pack

 20        filled.      They are going to have to go from the

 21        f ront counter to the back to fill a pack, to fill

 22        a n order.

 23   B Y MS. GRECO:




                             Sue Ann Simonin Court Reporting
